Citation Nr: 1451506	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from July and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In those decisions, the RO denied entitlement to service connection for bilateral hearing loss.

In his June 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  His hearing request was subsequently withdrawn in September 2014.

In October 2014, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; sensorineural hearing loss was not exhibited within the first post-service year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2011, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for bilateral hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the June 2011 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for hearing loss.  In addition, the Veteran was afforded a VA examination to assess the etiology of his claimed hearing loss and an opinion was obtained as to the etiology of the disability.

Evidence associated with the claims file reflects that the Veteran has been in receipt of Social Security Administration (SSA) benefits since at least March 2004 (see "Veteran's Application for Compensation and/or Pension" form (VA Form 21-526) dated in March 2004).  There are no SSA records in the claims file.  However, the Veteran was 70 years old in March 2004, he reported on the March 2004 VA Form 21-526 that he had never claimed and was not receiving any SSA disability benefits, and there is no other evidence that he has received such benefits.  As any of the Veteran's SSA benefits are "old age" benefits and not disability benefits, such records are not relevant to the issue on appeal and need not be obtained.  See 42 U.S.C.A. § 402 (West 2002).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., sensorineural hearing loss), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, a June 2011 VA examination report reveals that the Veteran has been diagnosed as having bilateral sensorineural hearing loss as defined by VA.  See Id.  Thus, current bilateral hearing loss has been demonstrated.

The Veteran contends that his hearing loss is related to exposure to loud noises in service associated with military aircraft and hydraulic equipment used in the maintenance of such aircraft.  He only occasionally used hearing protection when exposed to such noise in service.  Also, he was reportedly exposed to occupational noise as a truck driver and manufacturer of truck equipment and was exposed to recreational noise associated with hunting, target shooting, and motorcycles.  
The Veteran's certificate of discharge from service (DD 214) reflects that his military occupational specialty was a hydraulic repairman.  A "Hearing Conservation Data" form (AF Form 1490) dated in February 1958 which is included in his service treatment records indicates that he was exposed to noise in service associated with military weaponry and that there was seldom or no use of hearing protection.  The Veteran is competent to report in-service noise exposure. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service.  Therefore, his reports of in-service noise exposure are credible and in-service acoustic trauma is conceded. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

There is no clinical or lay evidence of a continuity of hearing loss symptomatology in this case.  There is no evidence of any complaints of or treatment for hearing problems in the Veteran's service treatment records.  Audiologic testing was conducted in February 1958 and the Veteran's pure tone thresholds at that time, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
5
5
5
15
Left ear
5
5
5
5
10

As the above audiometric test was administered prior to October 31, 1967, the pure tone threshold values may require conversion from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Such conversion indicates that the pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
25
15
15
15
20
Left ear
20
15
15
15
15

Moreover, the Veteran's December 1958 separation examination was normal.  Hearing evaluations conducted at the time of separation (WV and SV testing) were normal bilaterally (15/15).

If a chronic disease, such an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed hearing loss in service and the Veteran has not contended that hearing loss existed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current hearing loss did not manifest until many years after service.  The earliest post-service clinical evidence of hearing loss is a June 2001 VA audiology examination report which indicates that the Veteran was diagnosed as having bilateral sensorineural hearing loss.  There is no objective clinical or lay evidence of any earlier hearing problems following service. 

The absence of any objective clinical or lay evidence of hearing loss for over four decades after the Veteran's separation from service in December 1958 weighs against a finding that his current hearing loss was present in service or in the year or years immediately after service.

The audiologist who conducted the June 2011 VA examination opined that it was not likely ("less likely as not") that the Veteran's current hearing loss was due to service.  The examiner reasoned that the Veteran was given whispered voice tests both at the time of service entrance and upon separation from service.  However, there was also a pure tone audiogram dated in February 1958 which revealed normal hearing bilaterally.  The Veteran's hearing was shown to be within normal limits "shortly after separation" and there was no further proof of hearing loss until his first VA examination in 2001.  Also, there are multiple causes of sensorineural type hearing loss and in many cases an exact etiology cannot be determined.  For instance, sensorineural hearing loss can be caused by aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetics, or any combination of these or other factors.

The Board acknowledges that the wording used in the June 2011 opinion (i.e., that an audiogram in February 1958 was normal and that the Veteran's hearing was shown to be within normal limits "shortly after separation") implies that the examiner may have been under the impression that the February 1958 audiogram was performed following the Veteran's separation from service as opposed to during service.  Nevertheless, the fact remains that there is no lay or clinical evidence of any hearing loss until many years after service in June 2001 and the examiner's rationale is otherwise accurate.

The June 2011 opinion was otherwise based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Although the opinion was primarily based on the fact that there was no evidence of any hearing loss in service or for many years after service, there is no lay assertion of record that there was a continuity of hearing loss symptomatology in the years since service or that hearing loss was present in service or in the year immediately following service.  Thus, the June 2011 opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran and his wife have expressed their belief that the Veteran's current hearing loss is related to noise exposure in service.  However, as lay persons, they can only comment as to symptoms and immediately-observable relationships.  They lack the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that the Veteran's current hearing loss is related to any specific injury in service (including acoustic trauma), as opposed to some other cause.  Rather, it would require medical expertise to evaluate the hearing loss, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the opinions of the Veteran and his wife on this question are not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2014).

There is no other evidence of a relationship between the Veteran's current hearing loss and service, and neither he nor his representative has alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any competent evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current hearing loss is related to service, manifested in service, or manifested within a year after his December 1958 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran in this case, and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


